Citation Nr: 1452103	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-18 184	)	DATE
	)
	)

	On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  The Veteran died in November 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this case has since been transferred to the RO in Louisville, Kentucky.

The appellant initially requested to be afforded a Board hearing on her April 2010 VA Form 9.  However, she later withdrew her hearing request in writing in April 2011.  Accordingly, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

This matter was remanded by the Board in October 2012, December 2013, and May 2014 for further development and is now ready for disposition.

The Board apologizes for the delays in the adjudication of this case. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran's death certificate indicates that he died in November 2006, at the age of 65.  The death certificate recorded his immediate cause of death as perforated duodenum, due to or as a consequence of respiratory failure, lung cancer, black lung, and diabetes.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The Veteran did not set foot on the ground in Vietnam and was not present in the inland waterways of Vietnam at any time during his military service.

4.  The Veteran was not actually exposed to herbicides at any time during his service.

5.  The evidence does not establish that the Veteran had sufficient radiation exposure during service to make it at least as likely as not (50 percent or greater) that his lung cancer was the result of such exposure.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for the Cause of the Veteran's Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2014). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran passed away in November 2006.  His death certificate identifies his immediate cause of his death as perforated duodenum, due to or as a consequence of respiratory failure, lung cancer, black lung, and diabetes.  At the time of his death, the Veteran was not service connected for any disability.  The appellant seeks service connection for the cause of the Veteran's death, believing that his lung cancer was the result of exposure to either Agent Orange or radiation during service.  The Board will address these contentions separately.

The Veteran's service treatment records, to include a March 1966 separation examination, are negative for any diagnosis of a lung disorder.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicate in service that caused the Veteran's death).

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service, and the many delays in the full adjudication of this case.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Agent Orange Exposure

The appellant has asserted that the Veteran's death was the result of lung cancer due to herbicide exposure.  The appellant noted that the Veteran served on the U.S.S. ALUDRA, which made stops in Da Nang, Vietnam.  

In an August 2007 statement in support of her claim, she requested consideration of herbicide exposure as a consideration of exposure as a "Blue Water Navy Veteran."

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97. 

It is important for the appellant to understand that VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2014).

Since issuance of the above-cited General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See, comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Secretary of VA revisited the issue in 2012 and determined, after review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," that the evidence does not support establishing a presumption of exposure to herbicides for Blue Water Navy veterans.  See Notice, 77 Fed. Reg. 247, 76170-76171 (2012). 

Turning to the merits of the claim, in response to VA's September 2004 request for information regarding the Veteran's service in Vietnam, in October 2004 the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the Joint Services Records Research Center) indicated that the Veteran did in fact serve on the U.S.S. ALUDRA, which had service in the official waters of the Republic of Vietnam.  The ship was anchored in Da Nang Harbor for a few days in October 1965 and November 1965.  However, there was no conclusive proof of in-country service.

The Board reiterates that there is no presumption for exposure to herbicides for ships off shore.  The Veteran's service on a deep water or blue water naval vessel in waters off the shore of the Republic of Vietnam in and of itself cannot constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

There is no evidence to suggest that the Veteran was under the necessary circumstances to allow for Agent Orange/herbicide exposure for VA purposes.

It is important for the appellant to understand that even if VA determined that the Veteran had been exposed to herbicides, there is insufficient evidence to find that the Veteran's lung cancer was directly related to Agent Orange exposure.  The facts of this case, as well as the law, provides significant evidence against this case. 

The Board acknowledges that the appellant submitted internet articles regarding the USS ALUDRA's involvement in Vietnam War combat operations as evidence of the Veteran's exposure to herbicides.  However, none of these articles outweigh VA's finding that the Veteran was not presumed to be exposed to herbicides for VA purposes.

Acknowledgement is given to the appellant's belief that the Veteran's status as a "Blue Water Veteran" in Vietnam caused him to be exposed to Agent Orange during his period of active service, and that his lung cancer is presumptively-related to that service.  However, the appellant has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis, and the record does not show that the Veteran's alleged exposure to herbicides is sufficient for VA purposes.  The fact remains that there is no proof of in-country service, and significant evidence against this finding.  The appellant own's reference to the Veteran as a "Blue Water Veteran" would seem to also support such a finding. 

Radiation Exposure

The appellant contends that the Veteran was exposed to ionizing radiation aboard the USS SCAMP.

Service connection for a disorder claimed as due to in-service ionizing radiation exposure may be presumed via two avenues.  First, by application of 38 U.S.C.A. § 1112(c) as implemented by 38 C.F.R. § 3.309(e), certain types of cancer will be presumptively service connected for radiation-exposed veterans.  Second, enumerated "radiogenic diseases" may be presumptively service connected provided that certain conditions set out in 38 C.F.R. § 3.311(b) (2014) are met. 

Lung cancer is one of the types of cancer that can be presumptively service connected for radiation exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(1)(iii).  It is also subject to presumptive service connection as a radiogenic disease.  38 C.F.R. § 3.311(b)(2) (xxii). 

A "radiation-exposed veteran" is a veteran who participated in a radiation risk activity during active service.  38 U.S.C.A. § 1112(3)(A).  A "radiation risk activity" involves certain service in Japan contemporaneous to the latter part of World War II, onsite participation in a test involving the atmospheric detonation of a nuclear device, or service in a capacity that, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14) ). 

The appellant does not allege that the Veteran meets the requirements as a radiation-exposed veteran based on service in Japan contemporaneous to the latter part of World War II or onsite participation in a test involving the atmospheric detonation of a nuclear device and the evidence does not support a finding that his service was in a capacity that, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  As such service connection may not presumed in this case based on 38 U.S.C.A. § 1112(c) as implemented at 38 C.F.R. § 3.309(d)(1).

Service connection may also be presumed if the requirements of 38 C.F.R. § 3.311 are met.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).

For claims involving exposure to ionizing radiation, other than based on Hiroshima and Nagasaki occupation claims and atmospheric nuclear test participation claims, a request will made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2).

An October 2008 letter to the Department of Veterans Affairs Compensation and Pension Service indicates that a dose assessment as given by the Defense Threat Reduction Agency (DTRA), Service Organization, or Under Secretary for Health on DD Form 1141 covering the period from August 1, 1964 to December 1, 1964 shows accumulated total dose of 0.051 rem.

In a November 2008 letter to the Under Secretary of Health, the Director of the VA Compensation and Pension Service noted the findings in the dose assessment.  Specifically, the DD Form 1141 indicates that on December 1, 1964, the Veteran was exposed to a total cumulative dose of 0.052 rem.  The circumstances of his exposure are unknown.  The Director indicated that the Veteran was 24 years old when exposed to ionizing radiation and lung cancer was diagnosed approximately 40 years later.  The Veteran's family history was unknown.  However, he noted that he was a long time cigarette smoker (75 packs per year) who quit in 2003.  

Following service, he worked as a miner and quit in 1996.  He noted that lung cancer is a radiogenic disease under 38 C.F.R. § 3.309(d), but that the Veteran did not meet the criteria for a "radiation-exposed veteran."  

The Under Secretary of Health was asked to opine as to whether it is likely, unlikely, or as likely as not that the Veteran's lung cancer resulted from exposure to radiation in service.

Following the Director's letter, the Under Secretary of Health responded in January 2009.  He noted the information provided above and indicated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's adenocarcinoma of the lung.  The program calculated 99th percentile value for the probability of causation of 0.05%.

Based on the above, the Under Secretary of Health opined that "it is unlikely that the Veteran's adenocarcinoma of the lung can be attributed to radiation exposure while in military service."

In an advisory opinion from the Director of the VA Compensation and Pension Service, dated February 2009, following review of the evidence in its entirety, including the dose assessment and the Under Secretary's opinion, he opined that "there is no reasonable possibility that the Veteran's lung cancer was the result of his occupational exposure to ionizing radiation during service."

The above opinions provide probative evidence against the appellant's claim for service connection for cause of the Veteran's death as a result of ionizing radiation exposure.  As explained by the medical evidence of record, the dose estimate does not support a finding that the Veteran's radiation exposure was sufficient to cause his lung cancer. 

The appellant submitted an October 1974 clinical note from McDowell ARH hospital which shows treatment for nasopharyngeal radiation therapy for basal cell carcinoma (basal cell ephithelioma), presumably as evidence of exposure to radiation.  However, this therapy was administered over 8 years after service.  She also submitted excerpts of a VA Health Care manual regarding radiation exposed veterans and in-service treatment with nasopharyngeal (NP) radiation.  However, this evidence does not support the appellant's claim.

The appellant also submitted evidence about radiation exposure and nuclear reactors on the USS SCAMP.  However, none of this evidence supports a finding that the level of radiation to which the Veteran was exposed during service caused the lung cancer from which he died.  The Veteran's long smoking history and work as a miner also does not support the appellant's overall case that the lung cancer is as likely as not (50% or greater) caused by service. 

The appellant clearly believes that the Veteran was exposed to herbicides and radiation during service that caused the lung cancer from which he died, based on the lay statements of record.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's lung cancer complaints and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As such, the evidence is against a finding (it is less likely than not) that the Veteran's lung cancer was caused by radiation or herbicide exposure in service.

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's period of active service, to include exposure to herbicides and radiation, and any disability which caused or contributed to the Veteran's death.  Further, while lung cancer is presumptively-associated with exposure to herbicide agents and radiation, the Veteran has not been shown to have sufficient radiation to cause lung cancer and there is no opinion of record linking his lung cancer to radiation.  As to whether he otherwise came in contact with herbicides during service which caused his lung cancer, the Veteran has not been shown to have herbicide exposure sufficient for VA purposes.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that lung cancer was incurred in or aggravated by service, to include as the result of herbicide exposure or radiation exposure.  There is also no evidence to show that respiratory failure, or the perforated duodenum which ultimately resulted in the Veteran's death, is medically-linked to his period of active service.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, death certificate, and the appellant's lay statements have been obtained.  Opinions from the Director of the Compensation and Pension Service, and the Under Secretary of Health, in compliance with 38 C.F.R. § 3.311 have also been obtained.
 
The Board acknowledges that this claim was originally remanded in October 2012 for the RO to obtain treatment records from the Pikesville Medical Center based on the death certificate which indicated that he received inpatient care from the provider at the time of his death.  Additional remands to comply with the Board's request were made in December 2013 and May 2014.  The RO attempted to obtain those records, but they were never obtained.  However, neither the appellant nor her representative have indicated that they would be helpful in substantiating her claim.  As explained below, even though the private treatment records may indicate treatment of perforated duodenum, respiratory failure, lung cancer, black lungs, and diabetes, there is no suggestion that these records would outweigh VA's finding that the Veteran was not presumed to be exposed to herbicides for VA purposes or the finding that the level of radiation to which the Veteran was exposed during service did not cause the lung cancer from which he died.  Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Moreover, in September 2014, she submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that she desired to have her claim certified immediately to the Board.  A fourth remand would only serve to further delay resolution of a claim that has already been pending for several years.  

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service and if the disability that caused death is related to Agent Orange or radiation exposure.  As discussed below, there is no competent evidence of record indicating that the Veteran has Agent Orange/herbicide exposure for VA purposes.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the appellant's lay belief that his diabetes caused or aggravated the pancreatic cancer.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically"  provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the disability at issue is related to Agent Orange or radiation exposure is the conclusory generalized lay statements of the appellant, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  Multiple remands of this case have been undertaken to address the appellant's concerns.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


